20-01188-jlg Doc 1-31 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          23 Filed     21:15:49
                                                   02/07/20 Page 1Doc
                                                                   of 823 Letter
                                  Pg 1 of 8


                      Tarter Krinsky & Drogin LLP
                      1350 Broadway                                   Rocco A. Cavaliere, Partner
Tarter                New York, NY 10018                              Email: rcavaliere@tarterkrinskv.com
Krinsky               P 212.216.8000                                  Phone: (2 12) 216-1 141
                      F 212.216.8001
Drogin
                      www.tarterkrinsky.com
                                                                  February 7, 2020



BY ECF AND FACSIMILE


Honorable Alvin K. Hellerstein
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
fax:(212) 805-7942


                    Re:        In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
                              In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)



Dear Judge Hellerstein:


          This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the "Trustee'') of the bankruptcy estate of Orly Genger, which is now pending in the Bankruptcy
Court for the Southern District of New York, Bankr. Case No. 19-13895 (the "Bankruptcy
Court").

          I write to clarify the request made in the letter dated February 5, 2020 by Adam Pollock,
Esq. to the Court, which requested a "transfer" of the above-referenced matters to the
Bankruptcy Court that is handling Ms. Genger' s bankruptcy case.             As a technical matter, the
Bankruptcy Trustee is not requesting "transfer" but requesting that the Court "refer" these
removed Surrogate Court matters to the Bankruptcy Court, a unit of the District Court, in
accordance with the Southern District's Amended Standing Order of Reference dated February
1, 2012 (the "Standing Referral Order") which provides that "pursuant to 28 U.S.C. Section
157(a) any or all cases under title 1 1 and any or all proceedings arising under title 1 1 or arising
in or related to a case under tile 1 1 are referred the bankruptcy judges for this district."


          We apologize for any confusion that may have caused by characterizing the relief sought
as a "transfer" in the February 5th letter.         In accordance with Your Honor's direction in the
endorsed letter dated February 5, 2020 [Dkt. No. 24], we have prepared a joint stipulation for the
Court's consideration confirming the stipulating parties' desire that this Court refer these
removed Surrogate Court matters to the Bankruptcy Court in accordance with the Standing
Referral Order, with each stipulating party reserving their rights as more fully set forth in the
February 5th letter and in the attached joint stipulation as Exhibit "A".




{Client/086170/1/02020288. DOCX;l }

                                                                                                            1
 20-01188-jlg Doc 1-31 Filed 06/20/20
        Case 1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                           23 Filed     21:15:49
                                                    02/07/20 Page 2Doc
                                                                    of 823 Letter
                                   Pg 2 of 8
Honorable Alvin K. Hellerstein
February 7, 2020
Page 2




           Please do not hesitate to have Chambers contact me or Mr. Pollock should the Court have
any questions.


                                                             Respectfully submitted,


                                                             /s/Rocco A. Cavaliere


                                                             Rocco A. Cavaliere


cc (via email):


           Adam Pollock, Esq.
           Counsel to the Orly Genger 1993 Trust,
           through Michael Oldner, Trustee


           Andrew R. Kurland, Esq.
           Kasowitz Benson Torres LLP
           Counsel to the former Bankruptcy Trustee;
          andformer counsel or present counselfor other parties


           Steven Riker, Esq.
           Law Office of Steven Riker
           Guardian Ad Litem


           Chris Gartman, Esq.
          Hughes Hubbard & Reed LLP
           Counsel to Arnold Broser and David Broser


          Natalie Bedoya McGinn, Esq.
          Counsel to Arie Genger


          John Boyle, Esq.
          Skadden, Arps, Slate, Meagher & Flom LLP
          Counsel to Glenclova Investment Company, TR Investors, LLC,
          New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.


 cc (via ECF):


          Michael Paul Bowen, Esq.
          Kasowitz Benson Torres LLP




{Client/086 1 70/1 /02020288.DOCX; I }
                                                                                                     2
 20-01188-jlg Doc 1-31 Filed 06/20/20
        Case 1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                           23 Filed     21:15:49
                                                    02/07/20 Page 3Doc
                                                                    of 823 Letter
                                   Pg 3 of 8
Honorable Alvin K. Hellerstein
February 7, 2020
Page 3


         Counsel to the former Bankruptcy Trustee;
         andformer counsel or present counselfor other parties




         Judith Bachman, Esq.
         Counsel to Dalia Genger

         John Dellaportas, Esq.
         Emmet Marvin & Martin LLP
         Counsel to Sagi Genger 1993 Trust & Sagi Genger




{Client/086l70/l/02020288.DOCX;l }
                                                                                    3
20-01188-jlg Doc 1-31 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          23 Filed     21:15:49
                                                   02/07/20 Page 4Doc
                                                                   of 823 Letter
                                  Pg 4 of 8



                                Exhibit "A"




                                                                                   4
20-01188-jlg Doc 1-31 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          23 Filed     21:15:49
                                                   02/07/20 Page 5Doc
                                                                   of 823 Letter
                                  Pg 5 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In the Matter of the Application of Orly
Genger, to Remove Dalia Genger as Trustee of
The Orly Genger 1993 Trust Established on                SDNY Case No. 19-cv-09319-AKH
Dec. 13, 1993 by Arie Genger, grantor.



Orly Genger, beneficiary of The Orly Genger
1993 Trust,


                                          Petitioner,    N.Y. County Surrogate Court
                       v.                                Index No. 2008-0017


Dalia Genger, as trustee of The Orly Genger
1993 Trust, and The Sagi Genger 1993 Trust,


                                          Respondents.



In the Petition of DALIA GENGER, as Trustee
of the Orly Genger 1993 Trust Established on             SDNY Case No. 19-cv-09365-AKH
Dec. 13, 1993 by Arie Genger, grantor.


Dalia Genger, trustee of the Orly Genger 1993
Trust,


                                          Petitioner,    N.Y. County Surrogate Court
                       v.                                Index No. 2008-00 17/E


Orly Genger, Arie Genger, Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity II,
LLC, Trans-Resources, Inc., Arnold Broser,
David Broser, John Does 1-20, and Jane Does
1-20,


                                          Respondents.




                JOINT STIPULATION AND ORDER CONFIRMING REFERRAL
               OF REMOVED SURROGATE COURT ACTIONS TO BANKRUPTCY
                   COURT FOR THE SOUTHERN DISTRICT OF NEW YORK




{Client/08620 1/1/020 1 893 1 .DOC; 1 }
                                                                                         5
20-01188-jlg Doc 1-31 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          23 Filed     21:15:49
                                                   02/07/20 Page 6Doc
                                                                   of 823 Letter
                                  Pg 6 of 8



           WHEREAS, on July 12, 2019 (the "Petition Date"). Orly Genger commenced a case (the


"Bankruptcy Case"") by filing a voluntary petition for relief under chapter 7 of the United States


Code (the "Bankruptcy Code"'! in the Bankruptcy Court for the Western District of Texas (the


"Texas Bankruptcy Court' *) ;


           WHEREAS, while the Bankruptcy Case was pending in the Texas Bankruptcy Court,


counsel for Ron Satija, the prior trustee appointed in the Debtor's Case, pursuant to 28 U.S.C. §


1452 and Bankruptcy Rule 9027, on October 8 and 9, 2019, removed two surrogate court actions


that were pending in New York County Surrogate's Court styled as (i) Orly Genger, beneficiary


of the Orly Genger 1993 Trust v. Dalia Genger, as trustee of the Orly Genger 1993 Trust, and the

Sagi Genger 1993 Trust, Index No. 2008-0017, and (ii) Dalia Genger, as trustee of the Orly


Genger 1993 Trust v. Orly Genger, et al., Index No. 2008-00 17/E (the "Removed Surrogate


Court Actions"") to the Southern District of New York, with the further intention of transferring


the Removed Surrogate Court Actions to the Texas Bankruptcy Court;


           WHEREAS, on November 7 and 8, 2019, Michael Oldner, the Trustee of the Orly


Genger 1993 Trust (the "Orly Genger Trust") filed, in this Court, motions to remand (the


"Remand Motions'^ the Removed Surrogate Court Actions back to the Surrogate Court;


           WHEREAS, by order dated November 7, 2019, the Texas Bankruptcy Court transferred

the Bankruptcy Case to the Bankruptcy Court for the Southern District of New York, whereby


Honorable James L. Garrity is now presiding as Bankruptcy Judge in the Bankruptcy Case, Case


No. 19-13895 (JLG);


           WHEREAS, on December 11, 2019, Deborah J. Piazza was appointed as the successor


Chapter 7 trustee in the Bankruptcy Case;




{Client/086201/1 /020 1 893 1 .DOC; 1 }         2
                                                                                                     6
 20-01188-jlg Doc 1-31 Filed 06/20/20
        Case 1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                           23 Filed     21:15:49
                                                    02/07/20 Page 7Doc
                                                                    of 823 Letter
                                   Pg 7 of 8



            WHEREAS, as contemplated by the Southern District of New York's Amended


Standing Order dated February 1, 2012, the parties now desire that the above-captioned matters,


including the Remand Motions, be referred to the Bankruptcy Court for further determination by


the Bankruptcy Court.


           NOW, upon all pleadings and proceedings heretofore had herein, the parties to this


Stipulation, by their respective counsel, agree to the following:


            1.          The Removed Surrogate Court Actions, including the determination of th6


pending Remand Motions, shall be referred to the Bankruptcy Court for further determination by


the Bankruptcy Court.


           2.           The Orly Genger Trust disputes that the Removed Surrogate Court Actions arise


under Title 1 1 or arise in or are related to a case under Title 11, and reserves all rights concerning


the arguments made in its Remand Motions.              The Orly Genger Trust's consent to referral of the


Removed Surrogate Court Actions to the Bankruptcy Court who will consider the Remand


Motions should not be deemed a waiver of any arguments the Trust may have concerning the


Bankruptcy Court's lack ofjurisdiction over the Removed Surrogate Court Actions.


            3.          The Trustee shall have until March 31, 2020 to respond to the Remand Motions.


The Orly Genger Trust shall have until April 24, 2020 to reply to any responses received to the


Remand Motions.


           4.           Each party that executes this Joint Stipulation represents that he or she is duly


authorized to execute this Joint Stipulation on behalf of the respective parties hereto and that


each such party has full knowledge and has consented to the terms of this Joint Stipulation.


            5.          This Joint Stipulation may be executed in counterparts, each of which shall be


deemed an original but all of which together shall constitute one and the same instrument, and it




{Client/08620 1/ 1 /020 1 893 1 .DOC; 1 }               3
                                                                                                            7
20-01188-jlg Doc 1-31 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          23 Filed     21:15:49
                                                   02/07/20 Page 8Doc
                                                                   of 823 Letter
                                  Pg 8 of 8




shall constitute sufficient proof of this Joint Stipulation to present any copy, copies or facsimiles


signed by the parties hereto to be charged.


Dated: New York, New York
           February 7, 2020


 TARTER KRINSKY & DROGIN LLP                          POLLOCK COHEN LLP
 Attorneysfor Deborah J. Piazza,                      Attorneys for the Orly Genger 1993 Trust,
 Chapter 7 Trustee                                    through Michael Oldner, Trustee



 By:         /s/Rocco A. Cavaliere                    Bv:    /s/Adam Pollock
             Rocco A. Cavaliere                              Adam Pollock
             1350 Broadway, 1 1th Floor                      60 Broad Street
             New York, New York 10018                        New York, New York 10004
             (212)216-8000                                   (212) 337-5361




SO ORDERED:


Dated: New York, New York
           February            , 2020




HONORABLE ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE




{Client/08620 1/1 /020 1 893 1 .DOC; 1 }          4
                                                                                                        8
